EXHIBIT 10.6

 


MASTER EQUIPMENT LEASE

 

THIS MASTER EQUIPMENT LEASE, made this 6th day of March, 2003 between BOSTON
FINANCIAL & EQUITY CORPORATION (herein called “Lessor”), a Massachusetts
corporation with its principal place of business at 20 Overland St., Boston,
Massachusetts 02215, and VitalStream Holdings, Inc., (herein called “CoLessee”)
a Nevada corporation with its principal place of business at One Jenner, Suite
100, Irvine, California  92618, VitalStream, Inc., (herein called “CoLessee”) a
Delaware corporation with its principal place of business at One Jenner, Suite
100, Irvine, California 92618 , and VitalStream Broadcasting Corporation,
(herein called “CoLessee”)  a Nevada corporation with its principal place of
business at One Jenner, Suite 100, Irvine, California 92618.

 


WITNESSETH


 

In consideration of the premises, the parties covenant and agree as follows:

 

1.             Definitions.  As herein used:

 

1.1                               “Equipment” means the equipment manufactured
or sold by the Seller(s) described in a Schedule (as hereinafter defined)
together with any replacements or substitution of parts, improvements or
additions thereto, and such other equipment which, by agreement, may from time
to time be hereafter described on any supplemental schedule (the equipment on
all such Schedules being collectively herein referred to as “Equipment”).  The
term “Equipment” also includes all software and other intellectual property
described on the Schedule Operating software and application software is
specifically excluded unless identified in a Schedule.

 

1.2                               “Commencement Date” means the first day of the
calendar quarter following the date of the Lessee’s written acceptance of the
delivery of all the Equipment.

 

1.3                                 “Monthly Rent” means the amount of rent
payable by Lessee each month pursuant to Section 3 of the Schedule as well as
all maintenance charges payable, if any, if, according to the Schedule, Lessor
is furnishing maintenance as indicated on the Schedule.

 

1.4                               “Net Proceeds of Sale” means the net amount
received by Lessor after deducting from the gross proceeds of sale of the
Equipment or in the event of a subsequent lease by Lessor, the net present value
of rent due under such subsequent lease, all expenses incurred in the
termination of the Lease and any amounts for which, if not paid, Lessor would be
liable or which, if not paid, would constitute a lien on the Equipment.

 

1.5                               “Lessor’s Depreciated Book Value” means the
original cost of the Equipment less the straight line depreciation for five year
property, all as reflected on Lessor’s books of account.

 

1.6                               “Lease Term” means the period specified in
Section 2 of the applicable Schedule thereof.

 

1.7                                 “Addendum” means any amendment to this
Master Equipment Lease which is specifically identified as such, and when so
identified shall be a part hereof.

 

2.             Lessor does hereby lease to Lessee, and Lessee hereby leases and
hires from Lessor the Equipment described in each Schedule duly completed and
executed by Lessor and Lessee from time to time pursuant to this Master
Equipment Lease, each substantially in the form attached as Exhibit “A” annexed
hereto, with such changes thereto as the parties may agree (each, a “Schedule”
and, collectively, the “Schedules”).  Each Schedule shall reference this Master
Equipment Lease and shall be deemed to incorporate therein all of the terms and
conditions hereof, unless and to the extent any provisions hereof are expressly
excluded or modified therein, and shall contain such additional terms as Lessor
and Lessee shall, in their sole discretion, agree upon.  Each Schedule, together
with the terms and conditions of this Master Equipment Lease so incorporated
therein, shall constitute a separate lease agreement (which are each hereinafter
sometimes referred to as the “Lease”, and collectively, as the “Leases”).  Each
such Schedule may be assigned by Lessor and/or reassigned separate and apart
from any other Schedule(s) hereunder.  With respect to each such Schedule,
Lessor or its assignee(s) shall have all of the rights of “Lessor” thereunder,
and such rights shall be separately exercisable by Lessor or such assignee(s),
as the case may be, exclusively and independently of the rights of Lessor or any
assignee(s) with respect to any other Schedules.  As used in each Lease,
“Seller” shall mean each Seller designated as such in the Schedule related to
such Lease.  Lessee confirms that all Equipment leased pursuant to any Schedule
will be used solely for commercial or business purposes (and not for consumer,
personal, family or household purposes) on the terms and conditions set forth in
the Lease covering such Equipment.

 

3.             Delivery.  Lessee hereby acknowledges:  (a) the Equipment is of
the manufacture, design and capacity selected by Lessee; (b) the Equipment is
suitable for Lessee’s purposes, and (c) Lessor has not made and makes no
representations or warranties of any kind or nature, directly or indirectly,
express or implied, as to any matter whatsoever, including (without limitation)
LESSOR’S TITLE TO OR THE SUITABILITY OF THE EQUIPMENT, ITS DURABILITY, FITNESS
FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY, CONDITION, CAPACITY, OPERATION,
PERFORMANCE, DESIGN, MATERIALS, WORKMANSHIP AND/OR QUALITY OR WHETHER IT

 

1

--------------------------------------------------------------------------------


 

IS NEW OR USED, AND AS BETWEEN LESSEE AND LESSOR OR LESSOR’S ASSIGNEE, LESSEE
LEASES THE EQUIPMENT “AS IS”.  Lessor will assign or otherwise make available to
Lessee all of Lessor’s rights (if any and if assignable) under the
manufacturer’s warranty on the Equipment and maintenance agreement relating
thereto, all costs and charges thereof and therefore to be borne by Lessee.

 

3.1.1                        At the termination of the applicable Schedule,
Lessee shall, at its expense, return all of the Equipment subject thereto to
Lessor at the location designated by Lessor within the continental United States
by surface transportation, only if not shipped directly to a successor Lessee. 
The Equipment returned to Lessor shall, at the time it is disconnected from its
then location in Lessee’s premises, be in the same condition and working order
as when delivered to Lessee, reasonable wear and tear and casualty loss
excepted, and shall be at the then current engineering change level recommended
by the Seller(s) of the Equipment (if required in the Schedule), together with
all current versions of any included software provided by the relevant
Seller(s).

 

3.1.2                        Lessor and Lessor’s assignee shall not be liable to
Lessee or any third party for any loss, damage, injury or expense of any kind or
nature caused directly or indirectly by any of the Equipment or the use or
maintenance thereof or any defect therein, the failure of operation thereof or
of any repair, service or adjustment thereto, or by any delay or failure to
provide any thereof, or by any interruption of service or loss of use thereof or
for any loss of business or damage whatsoever and howsoever caused, including
(without limitation) any loss of anticipatory profits or any other indirect,
special or consequential damages, nor shall Lessor be liable for any damages
which may be assessed against Lessee in any action for infringement of any
patent, trademark or copyright.  Lessor makes no warranty as to the treatment of
any lease for accounting purposes, or as to the compliance of the Equipment with
applicable government regulations or requirements, which shall be the sole
responsibility of Seller and/or the manufacturer of the Equipment.  No
representation or warranty as to the Equipment or any other matter by Seller
shall be binding on Lessor nor shall the breach of such relieve Lessee of, or in
any way affect, any of Lessee’s obligations to Lessor as set forth herein. 
Lessee agrees to look solely to the manufacturer, Seller and/or the carrier of
the Equipment (which are solely responsible for supplying Lessee with all
literature and manuals respecting the Equipment) for any claim arising from any
defect, breach of warranty, failure or delay in delivery, misdelivery or
inability to use any Equipment for any reason whatsoever and Lessee’s
obligations to Lessor under each Lease shall not in any manner be affected
thereby, including (without limitation) Lessee’s obligations to pay Lessor all
rent and other amounts payable under such Lease.  Lessee has selected the
Equipment and Seller and requested Lessor to order the Equipment from Seller. 
Lessor agrees to order the Equipment from Seller but shall not be liable for
specific performance or damages if, for any reason, Seller delays or fails to
fill such order.  Lessor has no obligation to install the Equipment.  Lessee
acknowledges that Lessor is not the manufacturer or a supplier or dealer of the
Equipment and that Lessor has not recommended or identified Seller to Lessee. 
Lessee hereby waives any claim against Lessor with respect to negligence or
strict liability in the design, construction or manufacture of the Equipment. 
Lessee shall accept all Equipment upon its delivery and authorizes Lessor to
insert in the Schedule related to each Lease the serial numbers and any
additional description of the items of Equipment so delivered.

 

3.1.3                        Unless Lessee gives Lessor and Seller written
notice of each defect or other proper objection to any item of Equipment within
ten (10) days after delivery thereof, it shall be conclusively presumed as
between Lessee and Lessor that the Equipment was duly delivered and
unconditionally accepted by Lessee.  If Lessee wrongfully refuses delivery of
any item of Equipment for any reason whatsoever, then and in that event, Lessee
agrees to promptly pay the price invoiced by Seller to Lessor, or if such
payment is not made, Lessee indemnifies and holds Lessor harmless from and
against, and agrees to protect and (at Lessor’s option) to defend Lessor at
Lessee’s sole expense (with counsel acceptable to Lessor) against, any claim of
liability and damage by Seller with reference to such item of Equipment.  Upon
such payment, the related Schedule and Lease shall terminate as to such item of
Equipment only, and the rental hereunder shall be proportionately adjusted. 
Notwithstanding anything to the contrary contained in any Purchase Agreement (as
defined below) with respect to the Equipment, if Lessee shall wrongfully refuse
to accept delivery of any item of Equipment ordered by Lessor, Lessor shall be
deemed relieved of any liability under such Purchase Agreement and all
obligations thereunder shall, upon such refusal, be deemed solely those of
Lessee, with the same force and effect as if Lessee (instead of Lessor) had
placed such order.  Lessor shall not be responsible for the failure of the
Purchase Agreement to contain any description, specification, term or condition
with respect to any item leased under any Lease, or its delivery, assembly or
installation, not set forth herein.

 

3.1.4                        Lessee further agrees that upon expiration or other
termination of each Lease it shall pay

 

2

--------------------------------------------------------------------------------


 

promptly all costs, expenses and obligations of every kind and nature relating
to the Equipment related thereto which may arise or become due during the term
of such Lease, whether or not specifically mentioned herein.  Lessor expressly
disclaims any warranty that no person holds a claim to or interest in the
Equipment (not arising solely from any act or omission of Lessor) that will
interfere with Lessee’s enjoyment of its leasehold interest in the Equipment.

 

4.             In addition to the Monthly Rent, Lessee shall pay, promptly when
due, all costs, expenses, fees, charges and taxes incurred in connection with
the use and operation of the Equipment.  Such items shall include, but not be
limited to:

 

4.1.1                      all costs of operating the Equipment.

 

4.1.2                      all federal, state, county, municipal or other taxes
whatsoever, without proration, and any penalties and interest thereon (“Taxes”)
(including any Taxes with an assessment date which occurred during the Lease
Term or any extension thereof).  Subject to Section 4.4 Lessee agrees to file,
on behalf of Lessor, all required tax returns and reports concerning the
Equipment with all appropriate governmental agencies, and within not more than
forty five (45) days after the due date of such filing, to send Lessor
confirmation, in form satisfactory to Lessor, of such filing.  If the payment
due date or reimbursement date for a Tax should occur after the expiration or
termination of the Lease Term or any extension thereof, Lessee’s liability for
such Tax shall survive such expiration or termination.

 

4.1.3                      all shipping, installation, and transportation
charges from the manufacturer or vendor to the installation site, and

 

4.1.4                      all de-installation, shipping and transportation
charges from the installation site to a location designated by Lessor at the
termination of the Lease.

 

4.2                               If Lessee should fail to pay any of the costs,
expenses, fees, charges and taxes (including attorney’s fees) for which Lessee
is liable hereunder, Lessor may, but shall not be required to, pay the same for
the account of Lessee.  Lessee shall reimburse Lessor, upon demand, for the full
amount of any such costs, expenses, fees, charges and taxes paid by Lessor. 
Lessor may also add the amount of such reimbursement to the rent payment next
becoming due in accordance with the Schedule related to such Equipment, as
additional rent thereunder.

 

4.3                                 If, at the termination of the Lease, Lessee
fails to return to Lessor all or any part of the Equipment subject thereto in
accordance with the provisions of Section 3.1.1, Lessee shall, until all such
Equipment is so returned:  pay to Lessor on account of damages a monthly amount
equal to the amount shown in Section 5 of such Schedule, and perform or observe
all other of its agreements and covenants under the Lease; but such payment,
performance, and observance shall not limit or impair Lessor’s right to recover
the Equipment or any other of Lessor’s rights under the Lease, nor shall it
represent an extension of the term provided in the applicable Schedule, nor
shall it represent a consent by Lessor to such failure by Lessee to return, and,
in all events notwithstanding such payment, performance and observance, Lessee’s
obligation so to return shall remain in full force and effect.

 

4.4                                 Notwithstanding the foregoing, Lessor shall
have the exclusive right, at its sole election, to prepare and file any and all
necessary personal property tax and sales tax returns with respect to the
Equipment and to pay such taxes in the name of Lessor or Lessee, as
appropriate.  If Lessor exercises such right, Lessor shall bill Lessee for all
such personal property taxes paid by Lessor, and Lessee shall promptly reimburse
Lessor for such taxes.  Lessee hereby appoints Lessor as its attorney-in-fact to
file any and all such personal property tax returns and pay such taxes in the
name and on behalf of Lessee, as appropriate.  Lessee shall otherwise comply
with and conform to all laws, ordinances and regulations relating to the
ownership, possession, use or maintenance of the Equipment, and save Lessor
harmless against actual or asserted violations, and pay all costs and expenses
of every character by or arising out of such use.  Lessor and Lessor’s assignee
assumes no liability and makes no representations as to the treatment by Lessee
of the Lease, the Equipment or the rental payments for financial statement or
tax purposes.  Lessee is advised to consult its attorney or accountant with
respect thereto.

 

5.             Use of Equipment.  Lessee shall use the Equipment only for lawful
purposes in the regular course of its business or the business of any subsidiary
or affiliate of Lessee within the United States or its possessions (and not for
consumer, personal, family or household purposes) on the terms and conditions
set forth in the Schedule and the Lease covering such Equipment.  Lessee shall,
concurrently with the execution of the Lease, notify Lessor in writing where all
Equipment is principally located, and upon any change in such principal location
of any Equipment, notify Lessor in writing within ten (10) days thereafter of
the new principal location of such Equipment. Lessee shall use every reasonable
precaution to prevent loss or damage to the Equipment from fire and other
hazards.  Lessee’s servants and agents shall co-operate fully with Lessor in the
investigation of any claims and suits relating to the Equipment.  Lessee shall
keep the Equipment free from all liens and encumbrances.  This Lease and the
interest of Lessee hereunder shall not be assigned, alienated, pledged or
hypothecated voluntarily by Lessee or by operation of law, nor shall Lessee
permit the Equipment to come into the possession of any third person except a
subsidiary or affiliate of Lessee, provided, however, that Lessee shall remain

 

3

--------------------------------------------------------------------------------


 

obligated to Lessor hereunder with respect to any such Equipment.

 

6.             Lessee will enter into a Master Maintenance Agreement with
Lessor.  Except to the extent of the Lessor’s obligation to provide maintenance
(as provided in the aforesaid Master Maintenance Agreement) Lessee shall, at its
own expense, keep the Equipment in first-class condition and repair and in good
and efficient working order (including the replacement or substitution of parts,
improvements or additions to the Equipment) and comply with all laws,
ordinances, regulations or requirements of any governmental authority, official,
board or department relating to its installation, possession, use or
maintenance.  Lessee shall cause the Equipment to be operated by competent
employees only and shall pay all expenses of operation.  With the exception of
defective parts and software upgrades, Lessee shall not, without Lessor’s prior
written consent, make any substitution of any part(s) of the Equipment, whether
or not such part(s) are specifically identified by manufacturer or serial
number.  Without the prior written consent of Lessor, Lessee will not, through
the installation of accessory devices or any other method, impair the originally
intended function of any Equipment.  Any replacement or substitution of parts,
improvements or additions to the Equipment made by Lessee shall become and
remain the property of Lessor.

 

7.             Insurance.  Identification of the Equipment to each Lease and the
related Schedule for purposes of UCC 2A shall be deemed to occur at the earlier
of the time the Equipment covered by such Lease is delivered to Lessee or the
time the Risk of Loss otherwise passes to Lessor.  Lessee shall, at its expense,
procure and maintain, at all times, in a responsible insurance company
acceptable to Lessor, insurance in an amount not less than the greater of (a)
the total rent hereunder, plus Lessor’s Depreciated Book Value of the Equipment,
or (b) the full replacement cost of the Equipment without consideration for
depreciation, protecting Lessor and Lessee, as their interests may appear,
against loss and/or damage to the Equipment arising out of any risk covered by
fire and extended coverage and by employee theft and dishonesty.  Lessee shall
also provide such additional insurance against injury, loss or damage to persons
or property arising out of the use or operation of the Equipment as is
customarily maintained by the owners of like property, with companies
satisfactory to Lessor.  The amount of such insurance shall be sufficient so
that neither Lessor nor Lessee will be considered a co-insurer.  Lessor, at its
option, may apply any proceeds of such insurance to replace or repair such
Equipment and/or to Lessee’s obligations under such Lease.  Lessee also shall
carry public liability insurance, both personal injury and property damage
covering such Equipment.  All such insurance shall be in form, issued by such
insurance companies and be in such amounts as shall be satisfactory to Lessor,
and shall provide that losses, if any, shall be payable to Lessor as “loss
payee”, and all such liability insurance shall include Lessor as an “additional
insured”.  Each insurer shall agree, by endorsement upon the policy or policies
issued by it or by independent instrument furnished to Lessor, that it will give
Lessor at least ten (10) days’ prior written notice of the effective date of any
alteration or cancellation of such policy, and that as to the interest or
coverage of Lessor or Lessor’s assignee, such policy shall not be suspended,
forfeited or in any manner prejudiced by any default, misrepresentation or other
breach of warranty, condition or covenant by Lessor or Lessee under such Lease
or such policy.  All such insurance shall cover the period from delivery of the
Equipment to Lessee to the date of termination of the Lease with respect
thereto, and shall provide for ten (10) days’ prior written notice to Lessor of
any cancellation or reduction in coverage.  Lessee shall deliver to Lessor,
within ten (10) days after the Commencement Date, the insurance policy, and a
Certificate of Insurance satisfactory to Lessor.  Lessor shall have no duty to
examine such policies or certificates, or to advise Lessee of any noncompliance
of such insurance with the Lease.  If Lessee fails to provide the aforesaid
insurance, Lessor may, at its own option, provide such insurance and add the
amount of the premiums to the next rental installment, together with interest
thereon at the rate of Twenty Four Percent (24%) per annum, or the rate
permitted by law (whichever is less), from the date of payment thereof, until
paid in full.  The proceeds of such insurance, whether resulting from loss,
damage, return premium or otherwise, shall be payable to Lessor and Lessee, as
their interests may appear.  If Lessee should be in default under Section 10
hereof, Lessee hereby appoints Lessor as Lessee’s attorney-in-fact to make claim
for, receive payment of and execute or endorse all documents, checks or drafts
for loss, damage, return premium or otherwise under any insurance policy issued
on Equipment.  In any event, Lessee shall be liable for any loss, damage,
expense or costs suffered or incurred by Lessor relating to or in any manner
pertaining to each Lease, the Equipment covered by each such Lease or the use or
operation of such Equipment.

 

8.             Indemnity.  Lessee shall indemnify and hold Lessor and its
officers, directors, shareholders, and agents, harmless against any and all
claims, demands, liabilities, (including, without limitation, negligence, tort
and strict liability), damages, claims, actions, proceedings, judgments,
settlements, losses, liens and obligations, direct or consequential, and all
fees, costs and expenses (each, an “Indemnified Claim”), including (without
limitation) attorneys’ fees and costs, arising out of the ordering, purchase,
delivery, rejection, non-delivery, ownership, selection, possession, leasing,
renting, financing, operation (regardless of where, how and by whom operated),
control, use, condition (including but not limited to latent and other defects,
whether or not discoverable by Lessee), maintenance, delivery, transportation,
storage, repair, furnishing of specifications with respect to, and the return or
other disposition of the Equipment covered by such Lease, and any claims of
patent, trademark or copyright infringement or, in the event that Lessee shall
be in default hereunder, arising out of the condition of any item of Equipment
sold or disposed of after use by Lessee, including (without limitation) claims
for injury to or death of persons and for damage to property.  The indemnities
and obligations herein provided shall (a) apply to each Indemnified Claim

 

4

--------------------------------------------------------------------------------


 

irrespective of whether such Indemnified Claim shall have resulted from or be
attributable in any way to any action or inaction of Lessee, and (b) continue in
full force and effect notwithstanding the expiration, termination or
cancellation of such Lease and the related Schedule for any reason whatsoever
and irrespective of whether Lessor ever accepts such Lease.  Lessee shall give
Lessor prompt written notice of any Indemnified Claim and, at Lessor’s sole
option, shall defend Lessor against any Indemnified Claim at Lessee’s sole
expense with attorney(s) selected by Lessor.  Lessee is an independent
contractor and nothing contained herein shall authorize Lessee or any other
person to operate any item of Equipment so as to incur any liability or
obligation for or on behalf of Lessor.

 

9.             Termination of Lease of Equipment Through Loss or Destruction. 
Lessee shall bear all risks of loss, damage or destruction of the Equipment
during the Lease Term or any extension thereof.  In the event of damage to any
item of Equipment, Lessee, at its sole expense and at the option of Lessor,
shall immediately place the same in good condition and repair.  In the event
that Lessor determines that any item of Equipment is lost, stolen or destroyed
or damaged beyond repair, Lessee, at its sole expense and at the option of
Lessor, shall (a) replace the same with like Equipment in good condition and
repair, the title to which shall thereupon vest in Lessor and which thereafter
shall be considered the item of Equipment subject to such Lease, or (b) acquire
Lessor’s interest in such item of Equipment by paying Lessor in cash (in
addition to any other amount due hereunder) an amount equal to the unpaid
balance of the total rent for the unexpired term hereof attributable to such
item of Equipment, plus the greater of (i) Lessor’s Depreciated Book Value of
the Equipment, or (ii) the then fair market value thereof.  Upon Lessor’s
receipt of such payment, the Lease and the related Schedule shall be deemed
terminated as to such item of Equipment, and Lessee shall be entitled to
Lessor’s interest in such item of Equipment, and to possession of the same at
its then location, “AS IS”, “WHERE IS” and without representation or warranty
by, or recourse to, Lessor.

 

10.           Events of Default.  The following events of default by Lessee or
by any Obligor (as hereinafter defined) shall give rise to rights on the part of
Lessor described in Section 11:

 

10.1                         (a) (i) Default in the payment of Monthly Rent
hereunder, or under any other document or instrument delivered to Lessor by or
on behalf of such Obligor or otherwise relating to any of the Liabilities
(collectively, the “Other Documents”), or (ii) any other obligation of an
Obligor to Lessor or to any Affiliate; and such default identified in (a) (i)
and (ii) above, not having been remedied in three (3) days from due date; (b)
default in the payment or performance of any other liability, obligation or
covenant of Lessee under the Lease and the continuance of such default for
fifteen (15) days after written notice thereof to Lessee sent by certified mail
or via fax; (c) the making by an Obligor of any misrepresentation to Lessor or
the failure on the part of an Obligor to disclose to Lessor any material fact in
connection with this Master Equipment Lease or any Lease or Schedule or
otherwise, either contemporaneously with the execution of this Master Equipment
Lease or such Lease or Schedule or at any time prior or subsequent to the
execution of any thereof; or (d) the breach by an Obligor of any warranty or
agreement contained in this Master Equipment Lease or any Lease or Schedule or
in any of the Other Documents, including, without limitation, Lessee’s failure
to obtain or maintain any insurance required by Lessor hereunder; or (e)
Lessee’s receipt from Lessor sent via fax, of a written notice of a default in
the payment of any indebtedness owed to any individual or entity other than
Lessor, or a default in the performance or observance of the terms of any
agreement, document or instrument pursuant to which such indebtedness was
created, secured or guaranteed, the effect of which default is to cause or
permit the holder of any such indebtedness to cause the same to be due prior to
its stated maturity (whether or not such default is waived by the holder
thereof); or (f) the failure of an Obligor to pay, withhold, collect or remit
when asserted or due any tax, assessment or other sum payable with respect to
the Equipment related to any Lease or any security for any of the Liabilities
(including, without limitation, any premium on any insurance policy with respect
to any of such Equipment or any security for any of the Liabilities, or any
insurance policy assigned to Lessor as security for any of the Liabilities), or
the making of any tax assessment against any Obligor by the United States or any
state or local government; or (g) the entry of a judgment against an Obligor or
any attachment, levy or execution against any property of an Obligor, or the
condemnation or seizure of any part of any property of an Obligor by any
governmental authority or court at the instance of such governmental authority;
or (h) the death of an Obligor, if an individual, or the death of any individual
member of an Obligor, if a partnership, limited liability company or joint
venture; or

 

10.2                         Breach of any representation or warranty, or
default in the performance of any agreement, of Lessee contained in the Lease;
or

 

10.3                         The making of a general assignment for the benefit
of creditors by Lessee, the suspension of business or the commission by Lessee
of any act amounting to a business failure, any change in, or termination of,
Lessee’s corporate existence (except a merger, consolidation or reorganization
in which the obligations of Lessee are assumed by the surviving corporation), or
the levy of an attachment or filing of a tax lien (other than a Federal tax
lien) against Lessee affecting

 

5

--------------------------------------------------------------------------------


 

Equipment, and the failure of Lessee to cause such attachment or tax lien to be
discharged within thirty (30) days thereafter, or the filing of a Federal Tax
lien against Lessee, the Equipment or any of Lessee’s property; the failure of
an Obligor (or any admission in writing by an Obligor of its inability) to
generally pay its debts as they become due or the insolvency or business failure
of an Obligor; or

 

10.4                         The institution of bankruptcy, reorganization,
liquidation or receivership proceedings by or against Lessee and, if instituted
against Lessee, its consent thereto or the failure to cause such proceedings to
be discharged within thirty (30) days thereafter.

 

10.5                         Such a change in the condition or affairs
(financial or otherwise) of an Obligor as shall, in the sole opinion of Lessor,
increase Lessor’s risk with respect to any Lease, the related Schedule or
Equipment or any of the Liabilities or any security therefor; or any other event
or circumstance occurs that leads Lessor, in good faith, to believe that the
prospect of full and prompt payment or performance by an Obligor of any of its
Liabilities is impaired.  For purposes of this Master Equipment Lease and each
and every Lease and/or Schedule executed pursuant to this Master Equipment
Lease:  (i) the term “Obligor” shall mean Lessee and (A) any guarantor, pledgor,
hypothecator or any other party (other than Lessee) that is liable for any of
the Liabilities of Lessee, and (B) each and every corporation, partnership,
limited liability company, association or other entity that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, Lessee and that is liable for any Liabilities; and
(ii) the term “Liabilities” shall mean all liabilities and obligations of any
kind of any and all Obligors (or any partnership, joint venture or other group
of which an Obligor is a member) to Lessor or any Affiliate, whether (A) for the
account of Lessor, any Affiliate or as agent for others, (B) acquired directly
or indirectly by Lessor or any Affiliate from Lessee or others, (C) absolute or
contingent, joint or several, secured or unsecured, liquidated or unliquidated,
due or not due, contractual or tortious, or now existing or hereafter arising,
or (D) incurred by an Obligor as principal, agent, surety, endorser, guarantor
or otherwise, and including (without limitation) all expenses and reasonable
attorneys’ fees and costs incurred by Lessor in connection with any such
liabilities or obligations or any security therefor or the enforcement of any of
their respective rights or remedies with respect thereto.

 

11.           Rights of Lessor Upon Default of Lessee.  Upon occurrence of any
of the Events of Default described in Section 10, Lessor may, at its discretion,
do one or more of the following:

 

11.1                         terminate Lease upon five (5) days’ written notice
to Lessee sent by certified mail or via fax;

 

11.2                         whether or not the Lease be terminated, take
immediate possession of any or all of the Equipment, including substituted
parts, accessories or equipment, wherever situated, and for such purpose, enter
upon any premises without liability for so doing and without affecting any of
Lessee’s obligations under the Lease.  Lessor shall hold the Equipment so
repossessed free and clear of the Lease and of any of the rights of Lessee
hereunder;

 

11.3                         whether or not any action has been taken under
Section 11.1 or 11.2 above, sell, dispose of, hold, use or lease any Equipment
as Lessor at its sole discretion, may decide, without any duty to account to
Lessee with respect to such action or any proceeds thereof, and free of any
interest of Lessee therein; and or

 

11.4                         Lessor may pursue any other remedy granted by law
or by any existing or future document executed by Lessee.  Lessee agrees to pay
all of Lessor’s expenses in connection with Lessor’s exercise from time to time
of any of the foregoing remedies, including (but not limited to) the costs of
repossessing, storing, repairing and preparing Equipment for sale or lease,
commissions payable in connection with any such sale or lease and all reasonable
attorneys’ fees and costs incurred to enforce or otherwise effectuate any such
remedy or any other right under this Master Equipment Lease or any Lease or
Schedule executed pursuant to this Master Equipment Lease.

 

If, after default, Lessee should deliver the Equipment to Lessor, or if Lessor
should repossess the Equipment or if Lessor should terminate  the Lease, and in
addition to all rights of Lessor set forth above, Lessee shall be liable for,
and Lessor may recover from Lessee, as liquidated damages for the breach of the
Lease:  (i) all accrued unpaid rent due and payable on the date of such
delivery, repossession or termination, (ii) the present value of all rent due to
Lessor scheduled to become due and payable between the date of such delivery,
repossession or termination and the end of the present Lease Term, or any
extension thereof, discounted to the date of such delivery, repossession or
termination at a rate equal to five percent (5%) per annum, (iii) in the event
of a sale pursuant to Section 11.3, the amount of any deficiency existing
between the Net Proceeds of Sale of the Equipment and Lessor’s Depreciated Book
Value of the Equipment at the time of such repossession, (iv) all such sums
payable by Lessee pursuant to the provisions hereof, (v) all other losses and
damages sustained by reason of the default, and (vi) all costs and expenses,
including but not limited to costs associated with repossession, deinstallation,
transportation charges and necessary repair expenses, incurred by Lessor by
reason of the default.  If, for any reason, Lessor should be unable to effect
repossession of the Equipment, Lessor may recover, as liquidated damages, the
amounts aforesaid, except that instead of item (iii), Lessee shall be liable to
Lessor in an amount equal to the

 

6

--------------------------------------------------------------------------------


 

replacement cost of the Equipment as determined by Lessor.  Lessor’s failure to
exercise or delay in exercising any right or remedy shall not be construed as a
waiver thereof, nor shall a waiver on one occasion be construed to bar the
exercise of any right or remedy on a future occasion.

 

12.           In addition to all other sums payable by Lessee hereunder, Lessee
shall pay to Lessor all expenses incurred by Lessor, including, without
limitation, reasonable attorneys’ fees and court expenses of enforcing any
rights of Lessor hereunder, whether against Lessee or any other party primarily
or secondarily liable with respect to Lessee’s obligations or against the
Equipment.

 

13.           Equipment to Be and Remain Personal Property.  It is the intention
and understanding of both Lessor and Lessee that all Equipment shall be and at
all times remain personal property of Lessor and Lessee shall have no right,
title or interest therein or thereto except as expressly set forth in the
Lease.  Upon Lessor’s request, Lessee shall affix and keep in a prominent place
on each item of Equipment such labels, plates and/or other markings as Lessor
shall specify, indicating that the Equipment is owned by Lessor.  No invoice,
purchase order, purchase agreement, license agreement or any other agreement or
document between any Seller and Lessee (or otherwise in favor of Lessee) shall,
at any time, be deemed to have passed title to any of the Equipment to Lessee. 
Lessee hereby irrevocably and unconditionally assigns to Lessor all of Lessee’s
rights (but not its obligations) under any invoice or purchase order relating to
the Equipment.  Lessee shall not change or remove any insignia, label, plate or
lettering that is on the Equipment at the time of delivery thereof, or that is
thereafter placed thereon, indicating Lessor’s ownership thereof.  Except as may
otherwise be provided by any written purchase or renewal option duly executed by
Lessor, Lessee shall have no right to purchase or otherwise acquire title to or
ownership of any of the Equipment or to extend the term of any Lease.  With
respect to each Lease, Lessee represents, warrants and covenants that, unless
Lessee owns the premises in which the Equipment covered by such Lease is to be
located and such premises and the contents thereof are not subject to any lease,
mortgage or other lien, Lessee shall provide Lessor, within thirty (30) days
following the execution by Lessee of the Schedule related to such Equipment,
with a waiver from each landlord and/or mortgagee of, and/or other lienholder
against, the premises in which such Equipment is to be located or any property
of Lessee of any rights which such landlord, mortgagee and/or other lienholder
may have in respect of any of such Equipment (including, but not limited to,
claims against such Equipment by reason of accession or distraint, or that such
Equipment constitutes a fixture affixed to real property) and shall procure for
Lessor, in form acceptable to Lessor, such documents with respect to such waiver
as Lessor may reasonably request.

 

14.           Rentals to be Paid Directly to Lessor.  Lessee shall make payment
of all rent and other payments due hereunder directly to Lessor at the following
address:  BOSTON FINANCIAL & EQUITY CORPORATION, at Post Office Box 15071,
Boston, Massachusetts 02215, if sent by United States mail, or at 20 Overland
Street, Boston, Massachusetts  02215, if sent by any other method, or to such
other address as Lessor or its assignee shall instruct.

 

15.           Miscellaneous.

 

15.1                         Time is of the essence hereof.

 

15.2                         This agreement is and is intended to be a True
Lease.  Lessee does not acquire hereby any right, title or interest in or to the
Equipment, except the right to use the same under the terms hereof.  Lessor and
Lessee agree that for tax purposes the Lease will be treated as a finance lease
by Lessee.

 

15.3                         The relationship between Lessor and Lessee shall
always and only be that of Lessor and Lessee. Lessee shall never at any time
during the term of the Lease for any purpose whatsoever be or become the agent
of the Lessor, and Lessor shall not be responsible for the acts or omissions of
Lessee, or its agents.

 

15.4                         Lessor shall have the right to inspect any
Equipment at any reasonable time; provided however, that such right shall be
limited to the extent required by any applicable United States Government
security regulations.

 

15.5                         Should Lessee not pay the monthly rental payment
when due and owing under the provisions of  the Lease, Lessee agrees to pay to
Lessor on demand, as liquidated damages and not as a penalty:  (a) with respect
to rental payments, an administrative fee equal to five cents ($.05) for each
one dollar ($1.00) of such delayed rental payment, or the maximum amount
permitted under applicable law, whichever is less, and (b) with respect to rent
payments overdue for more than thirty (30) days and all other amounts payable to
Lessor by Lessee under any such Lease or Schedule, a late charge calculated at
the rate of 18% per annum on such overdue amount, or the maximum amount
permitted under applicable law, whichever is less, from the date such payment is
due (or demanded, as the case may be) until the date such payment is made in
full to Lessor (or the date on which any judgment to which such payment is
reduced to judgment is paid in full.)

 

15.6                         Lessor’s rights and remedies with respect to any of
the terms and conditions of  the Lease shall be cumulative and not exclusive,
and shall be in addition to all other rights and remedies in its favor.  Any
amount due Lessor under this Section 15 shall be deemed liquidated damages for
any breach of this Master Equipment Lease or of any Lease or Schedule executed
pursuant to this Master Equipment Lease, and not a penalty.  Lessor’s failure to
exercise or delay in exercising any right or remedy shall not be construed as a
waiver thereof, nor shall a waiver on one

 

7

--------------------------------------------------------------------------------


 

occasion be construed to bar the exercise of any right or remedy on a future
occasion.

 

15.7                         No party hereto shall, by act, delay, omission or
otherwise, be deemed to have waived any of its rights or remedies hereunder, or
under any other instrument executed in connection herewith, unless such waiver
is in writing.  A waiver on any one occasion shall not be construed as a waiver
on any future occasion.

 

15.8                         The invalidity of any portion of  the Lease shall
not affect the force and effect of the remaining valid portions thereof.  All
representations, warranties, indemnities and agreements of Lessee contained in
this Master Equipment Lease or any Lease or Schedule shall survive and continue
in full force and effect notwithstanding termination or expiration of this
Master Equipment Lease or any such Lease or Schedule.

 

15.9                         All notices shall be binding upon the parties
hereto if sent to the address set forth herein (unless a subsequent address has
been furnished) by certified mail, by one party to the other.

 

15.10                   Lessee warrants that the application, statements and
credit or financial information submitted by it to Lessor are true and correct
and made to induce Lessor to enter into this Master Equipment Lease and to order
Equipment from time to time from the respective Sellers specified in any Leases
and Schedules executed pursuant to this Master Equipment Lease.

 

Lessee will provide Lessor with copies of Annual Financial Reports prepared by
Lessee’s independent accounting firm within fourteen (14) days of the issuance
of said Report.  In addition, Lessee will provide Lessor with copies of interim,
year-to-date or monthly financial reports which reports shall be prepared at
least every three (3) months.  Lessee will make every effort to prepare and
deliver to Lessor all financial reports in a timely fashion upon request by
Lessor.  Lessee also agrees to make available financial books and records for
review by Lessor during regular business hours, as well as other contracts,
agreements, or materials Lessor may deem appropriate.

 

15.11                   No representations, warranties, promises, guaranties or
agreements, oral or written, expressed or implied, have been made by either
party hereto with respect to the Lease or the Equipment, except as expressly
provided herein.

 

15.12                     THE LEASE SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO THE CHOICE OF LAW
RULES THEREOF.  THE LEASE SHALL NOT BECOME EFFECTIVE UNLESS AND UNTIL IT HAS
BEEN ACCEPTED AND SIGNED BY AN EXECUTIVE OFFICER OF LESSOR IN THE COMMONWEALTH
OF MASSACHUSETTS.  LESSEE HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF SAID COMMONWEALTH OR ANY FEDERAL COURT SITTING WITHIN SAID
COMMONWEALTH, OVER ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO
THE LEASE OR THE EQUIPMENT AND AGREES THAT ANY SUIT, ACTION, OR PROCEEDING
BROUGHT BY LESSEE AGAINST OR INVOLVING LESSOR SHALL BE BROUGHT ONLY IN SAID
COURTS.  Lessee further consents to process being served in the manner described
for notices under Section 15.9 above.  The Lease constitutes the entire
agreement between the parties hereto with respect to the leasing of the
Equipment.  Any change or modification of the Lease must be in writing and
signed by the parties hereto.

 

15.13                   Lessor and Lessee, each having had the opportunity of
review by counsel, each irrevocably waive all right to trial by jury in any
proceeding hereinafter instituted by or against either of them in respect of the
Lease or arising out of any document executed in connection herewith or in
connection with the Equipment.

 

15.14                   To the fullest extent permitted by applicable law,
Lessee irrevocably waives any and all:  (a) rights it may otherwise have under
Sections 2A-401 and 2A-402 of UCC 2A to suspend performance of any of its
obligations under this Master Equipment Lease or any Lease or Schedule executed
pursuant to this Master Equipment Lease, (b) rights and/or remedies it may
otherwise have under Sections 2A-508 through 2A-522 of UCC 2A, including
(without limitation) any right to:  (i) cancel or repudiate this Master
Equipment Lease or any such Lease or Schedule, (ii) reject or revoke acceptance
of any Equipment, (iii) recover damages from Lessor for breach of warranty or
for any other reason, (iv) claim a security interest in any rejected property in
Lessee’s possession or control, (v) deduct from the rental payments all or any
part of any claimed damages resulting from any default by Lessor under this
Master Equipment Lease or any such Lease or Schedule, (vi) “cover” by making a
purchase or lease of other property in substitution for property due from
Lessor, (vii) recover from Lessor any general, special, incidental or
consequential damages, for any reason whatsoever, and (viii) specific
performance, replevin or the like for all or any part of any Equipment; and (c)
rights now or hereafter conferred by any applicable statute or otherwise under
which Lessor may be required to sell, release or otherwise use or dispose of all
or any part of any Equipment in mitigation of Lessor’s damages as determined
under this Master Equipment Lease or any such

 

8

--------------------------------------------------------------------------------


 

Lease or Schedule or otherwise or which may otherwise limit or modify any of
Lessor’s rights and remedies under this Master Equipment Lease or any such Lease
or Schedule or otherwise.  Any action by Lessee against Lessor for any default
by Lessor under this Master Equipment Lease or any such Lease or Schedule must
be commenced within one (1) year after any such cause of action accrues.

 

16.           Lessee shall not assign, pledge, mortgage or otherwise transfer or
encumber any of its rights under any Lease or in the Equipment or any part
thereof, nor sublet any part thereof, nor permit its use by anyone other than
Lessee and its regular employees, without Lessor’s prior written consent.  Any
such purported transfer, assignment or other action without Lessor’s prior
written consent shall be void.  Lessor may, without notice to or consent by
Lessee, transfer or assign any Lease and the related Schedule or any interest
therein, and may mortgage, pledge, encumber or transfer any of its right or
interest in and to any Lease and/or the Equipment or any part thereof and,
without limitation, each assignee, transferee, mortgagee and pledgee shall have
the right to further transfer or assign its interest.  Each such assignee,
transferee, mortgagee and pledgee shall have all of the rights (but none of the
obligations) of Lessor under such Lease.  Lessee hereby acknowledges notice of
Lessor’s intended assignment of Lessor’s right and interest in each Lease and
the related Schedule and, upon such assignment, Lessee agrees:  not to assert
against any of such transferees, assignees, mortgagees or pledgees any defense,
claim, counterclaim or set-off that Lessee may have against Lessor, whether
arising under such Lease transaction (or the related Schedule) or otherwise.  If
Lessor does assign the Lease, the assignee shall be entitled, upon notifying
Lessee, to performance of all of Lessee’s obligations and agreements under the
Lease and to all of the rights and remedies of Lessor, and (2) Lessee will
assert no claim or defenses it may have against Lessor against the assignee.

 

Lessee agrees that any such transfer or assignment will not impair the prospect
of obtaining return performance by, materially change the duty of or materially
increase the burden or risk imposed on, Lessee under such Lease, and Lessee
waives any rights or remedies it may otherwise have, under UCC 2A or otherwise,
to oppose, prohibit, claim damages with respect to or otherwise affect any such
transfer or assignment.  Any assignee of Lessor’s rights under any Lease (and
the related Schedule) shall be considered a third party beneficiary of all of
Lessee’s representations, warranties and obligations hereunder to Lessor. 
Lessee agrees:  (a) in connection with any such transfer or assignment, to
provide such instruments, documents, acknowledgments and further assurances as
Lessor or any assignee, transferee, mortgagee or pledgee may deem necessary or
advisable to effectuate the intents of such Lease or any such transfer or
assignment, with respect to such matters as such Lease, the Equipment, Lessee’s
obligations to such assignee, transferee, mortgagee or pledgee and such other
matters as may be reasonably requested; and (b) that after receipt by it of
written notice of an assignment from Lessor or from Lessor’s assignee, all rent
and other amounts which are then and thereafter due under such Lease shall be
paid unconditionally to such assignee at the place of payment designated in such
notice.

 

17.           Lease is conditional upon approval of Lessor, and is neither
consummated nor binding on Lessor until accepted by an authorized officer of
Lessor.  Such acceptance will be rendered only after submission of all necessary
information to Lessor and an evaluation by Lessor of the acceptability of Lessee
for the Equipment Lease herein described.  Signature of the Lease by Lessor
shall constitute acceptance and all aforementioned terms and conditions shall be
effective upon endorsement by Lessor.

 

18.           Supplemental Equipment Schedules may from time to time be included
under this Master Equipment Lease.  The addition of supplemental Schedules is
conditional upon approval by Lessor and is neither consummated nor binding on
Lessor until accepted by an authorized officer of Lessor.  Such acceptance will
be rendered only after submission of all necessary information to Lessor and an
evaluation by Lessor.

 

19.           The terms and conditions of the Master Equipment Lease and any
other documents associated herewith are confidential and proprietary.  Lessee
agrees not to disclose the same to any other party without prior written consent
of Lessor.

 

20.           Lessee agrees that Lessee’s obligations under this Master
Equipment Lease and under each and every Lease or Schedule executed pursuant to
this Master Equipment Lease are absolute and unconditional and shall continue
without abatement and regardless of any disability of Lessee to use any
Equipment or any part thereof because of any reason including (but not limited
to) war, act of God, governmental regulations, strike, loss, damage,
destruction, obsolescence, failure of or delay in delivery, failure of the
Equipment to operate properly, termination by operation of law or any other
cause.

 

21.           No rental or other sums payable by Lessee pursuant to any Lease
shall be subject to set-off, deduction, counterclaim, abatement, recoupment, or
reduction, nor shall any Lease terminate, nor shall Lessee be entitled to any
credit against such rental or other sums for any reason whatsoever, including
(without limitation) any damage to or destruction of any Equipment or any item
thereof, any limitation, restriction, deprivation or prevention of, or any
interference with, Lessee’s use of any Equipment or any item thereof, whether
the same shall be lawful or unlawful, any dispossession of Lessee from any
Equipment or any item thereof by paramount title or otherwise, the requisition
or taking by statute or by exercise of the power of eminent domain or other
governmental authority or otherwise, or by injunction or by any private person,
of any Equipment or any item thereof, the prohibition of Lessee’s business, in
whole or in part, whether pursuant to law or otherwise, or any reason whether
similar or dissimilar to any of the foregoing.

 

22.           Lessee shall not change its name or its address without providing
Lessor with at least thirty (30) days’ prior written notice thereof.

 

9

--------------------------------------------------------------------------------


 

23.           To the extent that any Schedule constituting a Lease hereunder
would constitute “chattel paper,” as such term is defined under the
Massachusetts Uniform Commercial Code, a security interest therein may be
created only through the transfer or possession of the original of Counterpart
No. 1 of such Schedule executed pursuant to this Master Equipment Lease. 
Transfer or possession of an original counterpart of this Master Equipment Lease
shall not be necessary to perfect such security interest and no security
interest in any such Schedule may be created by the transfer or possession of
any other counterpart of such Schedule or by the transfer or possession of
counterpart of such Schedule or by the transfer or possession of any counterpart
of this Master Equipment Lease.

 

IN WITNESS WHEREOF, Lessor and Lessee have duly executed this Lease as of the
day and year first above written.

 

COLESSEE:  VitalStream Holdings, Inc.

 

COLESSEE:  VitalStream, Inc.

 

 

 

/s/ Paul Summers

 

Paul Summers

(Signature)

 

(Signature)

 

 

 

Paul Summers

 

Paul Summers

(Print Name)

 

(Print Name)

 

 

 

President

 

President

(Title)

 

(Title)

 

 

 

03/14/03

 

3/14/03

(Date)

 

(Date)

 

 

 

COLESSEE:  VitalStream Broadcasting Corporation

 

LESSOR:  BOSTON FINANCIAL & EQUITY CORPORATION

/s/ Paul Summers

 

/s/ illegible

(Signature)

 

(Signature)

 

 

 

Paul Summers

 

 

(Print Name)

 

(Print Name)

 

 

 

President

 

 

(Title)

 

(Title)

 

 

 

3/14/03

 

 

(Date)

 

(Date)

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A TO MASTER EQUIPMENT LEASE

LEASE SCHEDULE NO.             

 

to Master Equipment Lease between BOSTON FINANCIAL & EQUITY CORPORATION, Lessor,
and               , as Lessee (Lease No.           ) dated as of
                 (the “Master Equipment Lease”).  Capitalized terms used and not
otherwise defined herein shall have the respective meanings set forth in the
Master Equipment Lease.

 

1.                     Description of Equipment and Seller(s):  (See Exhibit A
attached)

 

2.            Lease Term.  This Lease Schedule shall be effective as of the date
hereof, and unless terminated as provided herein, shall continue in full force
and effect for a period of                    (               ) months from
Commencement Date.  Unless the term of a Lease is extended or renewed by Lessor
in a writing signed by Lessor, or is terminated sooner by Lessor under Section 9
or 11 of the Master Equipment Lease, such Lease shall terminate on the last day
of the calendar month in which the stated term thereof ends.  This Lease is
irrevocable and may not be canceled, terminated or revoked by Lessee during the
term thereof for any reason whatsoever.

 

3.            Payment of Rent.         Lessee shall pay to Lessor as Monthly
Rent for the above Equipment the sum of                  Dollars
($                  ) each month for the first                     
(                    ) months;                Dollars ($              ) each
month for the subsequent                      (                    ) months; and
                     Dollars ($                    ) each month for the final
                     (                    ) months.  Payment will be made in
advance on or before the first day of each month of the Lease Term, or any
extensions thereof.  Rental payments for Months One (1) and  Twenty-Four (24)
are due upon signing of this Lease Schedule with the rental payment for the
first month being applied to the rent payable for the period between the date of
delivery of the Equipment and the Commencement Date, with the balance of such
first month’s payment if any, applied to the rent for the month beginning with
the Commencement Date (collectively, the “Advance Rentals”).  Payment of the
Advance Rentals shall be irrevocable, shall be deemed to have been earned by
Lessor immediately upon Lessor’s receipt thereof, and shall be applied
immediately to satisfy Lessee’s obligations to make such payment under this
Lease.  The Advance Rentals shall not be refundable to Lessee under any
circumstances, including (without limitation) any termination of this Lease for
any reason prior to the end of its scheduled term in accordance with the terms
hereof.  In the event the term of this Lease does not commence for any reason
whatsoever, the Advance Rentals shall be retained by Lessor not as a penalty but
as liquidated damages to cover Lessor’s administrative expenses in processing
the application for such Lease.  Lessee shall, upon Lessor’s demand, promptly
pay or reimburse Lessor for all documentation and administrative fees and
expenses relating to the Equipment and this Lease, including (without
limitation) Lessor’s standard documentation fees, UCC and other search fees, UCC
filing fees, and other related fees, costs and expenses.  Payment of all rentals
and other amounts payable hereunder shall be made to Lessor as specified in
Section 14 of the Master Equipment Lease.

 

If delivery of the Equipment takes place on other than the first day of a month,
the Rent for such partial first month shall be the amount obtained by
multiplying the following:  Fraction of Monthly Rent as set forth above times
the number of days remaining in such partial first month:  provided, however,
that (a) if less than all of the Equipment is delivered prior to the
Commencement Date, then Lessee shall pay Rent to the Lessor for the period
between such date of delivery and the Commencement Date, which Rent for each
full month of such period shall be determined by multiplying by a fraction whose
numerator shall be the cost of the Equipment so delivered and whose denominator
shall be the total cost of all of the Equipment, and (b) if the date of Lessee’s
written acceptance of delivery of all of the Equipment is prior to the
Commencement Date, then Lessee shall pay Rent to Lessor for the period between
such acceptance date and the Commencement Date, which Rent for each full month
of such period shall be determined by multiplying by a fraction whose numerator
shall be the cost of the Equipment delivered as of the acceptance date and whose
denominator shall be the total cost of all of the Equipment.

 

3a.               Adjustments to Monthly Rent.  Rental payments during the
Initial Lease Term are based upon a Monthly Rental Factor of              ,
subject to adjustment as described below. The actual Monthly Rental Factor will
be indexed to the yield for U.S. Treasury Notes maturing closest to the date
which is one (1) year from the Commencement Date of this Schedule (the “Index
Instrument”).  The yield of the Index Instrument is currently             % for
the               % Treasury Notes maturing in                as reported in The
Wall Street Journal on              , 2000.  The Monthly Rental Factor shall be
adjusted by Lessor to provide for any increase in the yield of the Index
Instrument on the Commencement Date of this Schedule.  At the Commencement Date
of this Schedule, the Monthly Rental Factor (as adjusted) shall be fixed for the
Initial Term of this Schedule.

 

3b.              Maintenance of the Equipment is being furnished by Lessor
pursuant to a Master Maintenance Agreement with Lessee (dated
                    ).  Any charges with respect to such maintenance are
included in the stated Rent.  Lessor, however, may, on thirty (30) days prior
written notice, increase the charges for maintenance and thereupon the Rent to
be paid with respect to the Equipment shall be increased by the amount of such
increase in the maintenance charges.  All preventive maintenance as specified by
the manufacturer {including, but not limited to calibration and lubrication}will
be the responsibility of Lessee.  Any damage caused by failure to perform
preventive maintenance will be the responsibility of Lessee.

 

4.                    End of Term Obligations.              At the expiration of
the initial term of this Lease Schedule, or any extension thereof, Lessee shall
be obligated to purchase all of the Leased Equipment under this Lease Schedule
in accordance with paragraph A below or extend the term of this Lease Schedule
in accordance with paragraph B below, or return the Equipment in accordance with
Section 3.1.1 of the Master Equipment Lease.  If the Equipment is returned there
will be a ten percent (10%) restocking fee based on the original Equipment
Capitalized Cost.   Lessee shall notify Lessor, in writing, via certified mail,
at least ninety (90) days prior to the expiration of the initial term of this
Lease Schedule, or any extension thereof, of Lessee’s intention to either
purchase the Equipment or extend the term of this Lease Schedule as described
below (the “Notice”).  If the Notice is not received by Lessor within such time
period, then at the option of Lessor, an Event of Default shall be deemed to
have occurred.  In such event, Lessor may exercise any or all of its rights and
remedies under the Master Equipment Lease, this Lease Schedule, at law and in
equity, including without limitation, the right to demand that Lessee promptly
return all of the Equipment, at Lessee’s expense, to a location designated by
Lessor, in good condition, ordinary wear and tear excepted.  If Lessor fails to
receive the Notice within the applicable time period, then at the expiration of
the initial term of this Lease Schedule or any extension thereof, Lessee shall,
in addition to all other damages and obligations, pay to Lessor on account of
damages, a monthly amount equal to                     ) Dollars
($                    ), plus the then current monthly maintenance charges, if
any.

 

A.                  Lessee shall purchase all, but not less than all of the
leased Equipment under this Lease Schedule “AS IS, WHERE IS,” for
                     Dollars

 

11

--------------------------------------------------------------------------------


 

and                      Cents ($                    ), plus the appropriate
taxes, and any outstanding charges, or

 

B.                   Lessee shall extend the term of this Lease Schedule for  an
eighteen (18) month period at a Monthly Rental charge of                     
Dollars ($                    ) each month, plus the then current monthly
maintenance charges, if any (the “first renewal term”).  Upon the expiration of
the first renewal term, Lessee shall be obligated to purchase all of the leased
Equipment under this Lease Schedule in accordance with subparagraph A above
(except that the purchase price shall be                      Dollars
($                    ) plus the appropriate taxes and any outstanding charges)
or to extend the term of this Lease Schedule for an additional eighteen (18) 
month period at a Monthly Rental charge of                      Dollars
($                    ) each month, plus the then current monthly maintenance
charges, if any (the “second renewal term”).  At least ninety (90) days prior to
the expiration of the first renewal term, Lessee shall send a Notice of its
intentions in the manner described above in this paragraph 4.  If the Notice is
not received by Lessor within such time period, then at the option of Lessor, an
Event of Default shall be deemed to have occurred and Lessor may then exercise
any or all of its rights and remedies described above.  Upon the expiration of
the second renewal term, if any, Lessee shall be obligated to purchase all of
the leased Equipment under this Lease Schedule in accordance with subparagraph A
above (except that the purchase price shall be                      Dollars
($                    ), plus the appropriate taxes, and any outstanding
charges.)  Failure by Lessee to so purchase the leased Equipment shall be deemed
an Event of Default and in such event, Lessor shall have all of the rights and
remedies described above including the right to demand that Lessee promptly
return all of the leased Equipment, at Lessee’s expense, to a location
designated by Lessor in the condition described above.  In addition to all other
damages and obligations, Lessee shall pay Lessor , a monthly amount equal to
                     Dollars ($                    ), plus the then current
monthly maintenance charges, if any.

 

Notwithstanding the foregoing, if on or after the date that Lessor receives the
Notice, any of the Events of Default have occurred, whether or not the same is
continuing, then Lessee shall not have any right to purchase the Equipment or
extend the term of this Lease Schedule.

 

4a.               Security Deposit.     In addition to all other payments
required of Lessee hereunder, upon execution of this Lease Schedule, Lessee will
pay to Lessor the sum of                      Dollars ($                    ) as
a Security Deposit.  Such deposit may be applied by Lessor in whole or partial
satisfaction of any liability of Lessee hereunder which is not paid when due. 
Lessor agrees to return                      Percent (                    %) of
the Security Deposit at the completion of month                     
(                    ) provided that none of the Events of Default have occurred
(whether or not the same is continuing), and to return the remaining
                     of the Security Deposit at the completion of month
                     (                    ) provided that none of the Events of
Default have occurred (whether or not the same is continuing).

 

5.                     Equipment Location  (complete address):

 

 

6.                     Lessee’s Billing Address:

 

 

7.                     This lease Schedule (this “Schedule”) is attached to and
made a part of the Master Equipment Lease.  The parties agree that (a) all of
the terms and conditions of the Master Equipment Lease are hereby incorporated
in this Schedule by this reference, unless and to the extent that such
provisions are expressly excluded or modified herein, and (b) this Schedule,
together with the terms and conditions of the Master Equipment Lease so
incorporated herein, shall control the rights and obligations of the parties
with respect to the personal property described above (such personal property,
together with all additions, substitutions and replacements thereto,
collectively, the “Equipment”) and shall constitute a separate lease agreement,
which is hereinafter referred to as this “Lease”.  Capitalized terms used and
otherwise not defined herein shall have the meanings assigned to them in the
Master Equipment Lease.

 

8.                     Lessee reaffirms all of its representations, warranties,
covenants, indemnifications and other obligations under the Master Equipment
Lease, including (without limitation) that (a) Lessee has selected Seller and
the Equipment leased under this Lease prior to having requested Lessor to
purchase the same for leasing to Lessee, and Lessee agrees that Lessor has not
made and makes no representations or warranties of any kind or nature, directly
or indirectly, express or implied, as to any matter whatsoever, including
(without limitation) Lessor’s title to or the suitability of the Equipment, its
durability, its fitness for any particular purpose, its merchantability, its
condition, its capacity, its operation, its performance, its design, its
materials, its workmanship and/or its quality, and as between Lessee and Lessor
or Lessor’s assignee, Lessee leases the Equipment “as is”, and (b) this Lease is
intended to be a “finance lease” as defined in Section 2A-103(1)(g) of the
Massachusetts Uniform Commercial Code.  Lessee acknowledges that it is entitled
under Article 2A of the Massachusetts Uniform Commercial Code (as and to the
extent such Article, as amended from time to time, may be in effect) to the
promises and warranties, including those of any third party, provided to Lessor
by Seller in connection with or as part of the contract by which Lessor acquired
the Equipment or the right to possession and use of the Equipment.  Lessee
acknowledges that Lessee may communicate with Seller and receive an accurate and
complete statement of those promises and warranties, including any disclaimers
and limitations of them or of any remedies.  Lessee also acknowledges that it
received the notifications contained in this paragraph from Lessor before Lessee
signed this Schedule.

 

9.                     This Lease contains the entire agreement between the
parties and may not be waived, altered, amended, modified, terminated or
otherwise changed by Lessee or Lessor except by a writing signed by an officer
of Lessor.  No oral agreements or representations of any kind whatsoever shall
be binding upon Lessor.

 

10.                     This Lease Schedule is conditional upon approval of
Lessor, and is neither consummated nor binding on Lessor until accepted by an
authorized officer of Lessor.  Such acceptance will be rendered only after
submission all necessary information to Lessor and an evaluation by the Lessor
of the acceptability of Lessee for the Lease Schedule herein described.

 

11.                     Exhibit A attached to this Lease Schedule is hereby
incorporated herein and made a part hereof as if Exhibit A was set forth in this
Lease Schedule.

 

Signature on this Lease Schedule by Lessee shall constitute acceptance of all
aforementioned terms and conditions and shall be effective upon endorsement by
Lessor.

 

LESSEE:

 

LESSOR;

 

 

BOSTON FINANCIAL & EQUITY CORPORATION

 

 

 

 

 

 

(Signature)

 

(Signature)

 

 

 

(Print Name)

 

(Print Name)

 

 

 

(Title)

 

(Title)

 

 

 

(Date)

 

(Date)

 

12

--------------------------------------------------------------------------------